FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

ROBERT DARK,                                
                Plaintiff-Appellant,
                 v.                                No. 04-36087
                                                     D.C. No.
CURRY COUNTY; CURRY COUNTY
ROAD DEPARTMENT; DAN CRUMLEY,                     CV-03-03041-
individually and in his official                    JPC/ALA
capacity as Curry County                            OPINION
Roadmaster,
              Defendants-Appellees.
                                            
         Appeal from the United States District Court
                  for the District of Oregon
           Ann L. Aiken, District Judge, Presiding

                   Argued and Submitted
             December 6, 2005—Portland, Oregon

                         Filed July 6, 2006

    Before: Dorothy W. Nelson, Diarmuid F. O’Scannlain,
     Circuit Judges, and Larry A. Burns,* District Judge.

                  Opinion by Judge O’Scannlain




  *The Honorable Larry A. Burns, District Judge for the Southern District
of California, sitting by designation.

                                 7451
7456                DARK v. CURRY COUNTY
                          COUNSEL

Manuel C. Hernandez, Hernandez and Associates, LLC, Ban-
don, Oregon, argued the cause for the appellant and was on
the briefs.

Jason M. Montgomery, Law Office of Robert E. Franz, Jr.,
Springfield, Oregon, argued the cause for the appellee and
was on the brief. Robert E. Franz, Jr. was also on the brief.


                          OPINION

O’SCANNLAIN, Circuit Judge:

   We are asked to review a summary judgment dismissal of
a claim by an epileptic heavy-equipment operator for a county
road department under the Americans with Disabilities Act.

                                I

   From the age of 16, Robert Dark has suffered from epi-
lepsy. He controls the condition with medication but still
endures the occasional seizure which is usually preceded by
a physical manifestation called an “aura.” An aura is “akin to
a nervous jerk”; it indicates “the potential for a seizure on the
day of the aura,” typically no sooner than one hour later. Dark
says that a seizure follows an aura approximately half of the
time.

   Dark’s employment with the Road Department of Curry
County, Oregon (“the County”) commenced on March 4,
1985. His position, “Maintenance and Construction Worker
III,” required, among other tasks, the operation of heavy
equipment such as construction vehicles. Dark’s employment
record over approximately 16 years reflects satisfactory, at
least, job performance.
                    DARK v. CURRY COUNTY                   7457
   On the morning of January 15, 2002, prior to his leaving
for work, Dark experienced an aura. Despite this warning,
Dark reported for work as scheduled and failed to inform any-
one of the possibility of his suffering an epileptic seizure.
Later that day, Dark suffered a seizure and fell unconscious
while driving a County pickup truck. Fortunately, at the time
Dark was operating the vehicle at a very slow rate of speed.
His passenger, another Road Department employee, gained
control of the vehicle and brought it to a safe halt.

   In response to this incident, the County requested that Dark
undergo a medical examination. Dr. John Melson, M.D., a
neurologist, performed the examination on March 11, 2002
and concluded that “because of the presence of poorly con-
trolled idiopathic epilepsy, [Dark] should not work in high
places, he should not work around moving machinery where
sudden loss of consciousness would endanger either himself
or others, and this would appear to severely limit him from
the duties of the job described.”

   Subsequent to receipt of Dr. Melson’s report, the Road
Department placed Dark on administrative leave. During this
process, Dark’s commercial driver’s licence was also sus-
pended. On April 1, 2002, the Road Department held a disci-
plinary hearing at which Dark was represented by counsel.
Dark admitted to having experienced an aura on the morning
of the incident.

   The Road Department terminated Dark’s employment on
April 17, 2002. It communicated its decision in a three-page
letter signed by Daniel P. Crumley, the department’s Road-
master, which concluded that Dark could not perform the
essential functions and duties of his position and that his con-
tinued employment posed a threat to the safety of others.

  Dark appealed these findings to the Curry County Board of
Commissioners (“the Board”) and received a hearing on May
22, 2002. On June 26, 2002, the Board affirmed Crumley’s
7458                   DARK v. CURRY COUNTY
decision to terminate Dark’s employment. It reasoned that
Dark had “acted irresponsibly, recklessly, and with a total dis-
regard of the safety of himself, other employees, and mem-
bers of the public.”

   On November 25, 2002, Dark filed a complaint with the
Equal Employment Opportunity Commission (“EEOC”). Fol-
lowing an investigation, the EEOC determined that the evi-
dence “does not establish a violation of the Americans with
Disabilities Act [(“ADA”)].” See 42 U.S.C. § 12101 et seq.
On March 11, 2003, it declined to sue the County on Dark’s
behalf but permitted him 90 days within which to initiate a
private action.

   Thereafter, on May 5, 2003, Dark filed this lawsuit in the
District of Oregon. He sued Curry County, the Road Depart-
ment, and Crumley under the ADA and Oregon’s state-law
equivalent. See OR. REV. STAT. § 659A.100 et seq.1 Dark’s
first claim for relief alleged that the County violated the ADA
by discharging him while refusing reasonably to accommo-
date his disability; his second claim alleged a similar violation
of the Oregon statute. Dark seeks recovery of lost wages,
future wages, humiliation, and loss of reputation, as well as
punitive damages, reinstatement, and attorneys’ fees.

   The County filed a motion for summary judgment on
August 16, 2004. The magistrate judge charged with making
a recommendation did not receive a response from Dark
because of an alleged postal error. On September 9, 2004, the
magistrate judge recommended granting the County’s motion.
The district court considered the magistrate’s recommenda-
tion and Dark’s subsequently filed Memorandum in Opposi-
tion to Defendants’ Motion for Summary Judgment and
  1
   “The standard for establishing a prima facie case of discrimination
under Oregon law is identical to that used under federal law.” Snead v.
Metro. Prop. & Cas. Ins. Co., 237 F.3d 1080, 1087 (9th Cir. 2001), cert.
denied, 534 U.S. 888 (2001).
                        DARK v. CURRY COUNTY                          7459
supporting affidavits. On November 2, 2004, the court
adopted the magistrate’s recommendation and granted the
County’s motion for summary judgment and dismissed
Dark’s lawsuit.

   Dark timely appealed.

                                    II

   Dark urges that summary judgment was improperly granted
because there are at least three genuine issues of material fact
which entitle him to a jury trial, specifically, with respect to
(1) the reason given for his termination, (2) his qualifications,
and (3) whether he is a “direct threat” to his fellow employees.2
  2
   We review de novo the district court’s grant of a motion for summary
judgment. Snead, 237 F.3d at 1087. We view the evidence in the light
most favorable to the nonmoving party and then determine whether there
remains a genuine issue of material fact and whether the moving party is
entitled to judgment as a matter of law. FED. R. CIV. P. 56(c); see Nunes
v. Wal-Mart Stores, Inc., 164 F.3d 1243, 1246 (9th Cir. 1999).
   The party moving for summary judgment must only allege that there is
an absence of evidence by which the nonmoving party can prove his case.
See Rebel Oil Co., Inc. v. Atlantic Richfield Co., 51 F.3d 1421, 1435 (9th
Cir. 1995). The nonmoving party may not rest upon the mere allegations
or denials in the pleadings. See FED. R. CIV. P. 56(e). Still, “[t]he burden
on the nonmoving party is not a heavy one; the nonmoving party simply
is required to show specific facts, as opposed to general allegations, that
present a genuine issue worthy of trial.” 10A WRIGHT, MILLER & KANE,
FEDERAL PRACTICE AND PROCEDURE, Civil 3d § 2727 (1998).
  On a contested factual issue, “[i]f the moving party shows that there is
an absence of evidence to support the plaintiff’s case, the nonmoving party
bears the burden of producing evidence sufficient to sustain a jury verdict
on those issues for which it bears the burden at trial.” Atlantic Richfield
Co., 51 F.3d at 1435 (citing Celotex Corp. v. Catrett, 477 U.S. 317, 324
(1986)). Conversely, summary judgment is inappropriate where there are
genuine factual issues that may reasonably be resolved in favor of either
party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986).
  In this case, the County can prevail only if it can show that no reason-
able jury would infer from Dark’s evidence that he has stated a valid claim
under the ADA.
7460                DARK v. CURRY COUNTY
                               A

   Dark first contends that there is a genuine issue of material
fact as to whether the County demonstrated a legitimate, non-
discriminatory reason for his termination. The County
responds that “[t]here is no dispute that the plaintiff did
engage in misconduct by driving with knowledge of the risk
he posed, and without warning any coworkers of the danger
he presented.” Thus, the County argues that Dark’s termina-
tion resulted from misconduct or a failure to meet legitimate
job expectations.

                               1

   [1] The County alleged in its motion for summary judge-
ment that there are no disputed facts with respect to the reason
for Dark’s termination. But we find some difficulty with this
assertion because the record includes two divergent explana-
tions.

   [2] The first explanation for Dark’s termination is the letter
of April 17, 2002, in which Crumley explained his decision
in terms of Dark’s alleged lack of fitness to perform the duties
of the position. In relevant part, the letter stated:

    The allegation that you cannot perform the essential
    functions and duties of the job of Maintenance and
    Construction Worker III as described is substanti-
    ated. . . .

       ....

       Following your on the job seizure on 1/15/02, the
    County had sufficient concerns regarding your medi-
    cal condition to request an independent Neurologist
    to evaluate you. . . .

       ....
                    DARK v. CURRY COUNTY                        7461
       . . . I accept Dr. Melson’s findings that because of
    the presence of poorly controlled idiopathic epi-
    lepsy, you should not work around moving
    machinery . . . . That would prevent you from per-
    forming the basic work functions outlined in your
    job description.

       ....

       . . . I believe a “seizure free” condition is critical
    for workers in your occupation. . . . [Y]our condition
    in my opinion prevents you from performing your
    duties . . . . It is also my conclusion that allowing
    you to work in your present job for Curry County
    would impose a threat to the safety and lives of your
    coworkers and the public.

(Emphases added.) True, the letter also details aspects of the
January 15, 2002, incident. But nowhere does Crumley state
that Dark’s driving the pickup truck despite the aura was an
independent reason for the termination.

   [3] The second explanation, “misconduct,” is contained in
the Board’s order of June 26, 2002. After reciting the relevant
facts, the Board reasoned:

    By operating the truck and heavy equipment on Jan-
    uary 15, 2002, Mr. Dark knowingly put the safety of
    himself, co-workers and the general public in jeop-
    ardy.

       Now, therefore, it is hereby ordered that Dan
    Crumley’s decision to terminate the employment of
    Robert Dark is hereby affirmed for the reason that on
    January 15, 2002, Robert Dark acted irresponsibly,
    recklessly, and with a total disregard of the safety of
    himself, other employees, and members of the public
    ....
7462                 DARK v. CURRY COUNTY
The County, in effect, asserts that the Board’s rationale was
the only legally relevant reason for Dark’s termination.

   [4] The County, however, provides no explanation as to
why we should accept such contention. To the contrary, we
think that the role of the Board was simply to entertain the
appeal of an already-completed termination. As noted in the
Board’s order affirming the termination, “[p]ursuant to the
Curry County Personnel rules, the Board’s mandate was to
‘deliberate and reach a decision to affirm, modify or deny the
disciplinary action.’ ” The termination letter also considered
Dark’s firing to have been a completed act. Regarding Dark’s
appeal to the Board, the letter stated, “The appeal must be in
writing. . . . It must also specify why you believe the dismissal
was not in good faith, for cause or was in error.” (Emphases
added.) And at oral argument, counsel for the County con-
ceded that the effective date of Dark’s termination was April
17, 2002, the date of Crumley’s termination letter. Thus, the
legally relevant action had already been accomplished before
the Board took cognizance of Dark’s appeal.

                                2

  [5] Of course, even were we to treat the Board’s decision
as the legally operative one, the reason given for Dark’s ter-
mination must actually constitute a valid nondiscriminatory
explanation, i.e., one that “disclaims any reliance on the
employee’s disability in having taken the employment
action.” Snead, 237 F.3d at 1093.

   [6] While courts have indeed “recognized a distinction
between termination of employment because of misconduct
and termination of employment because of a disability,” Col-
lings v. Longview Fibre Co., 63 F.3d 828, 832 (9th Cir. 1995)
(citation omitted), there is an important caveat. “[W]ith few
exceptions, conduct resulting from a disability is considered
to be part of the disability, rather than a separate basis for ter-
mination.” Humphrey v. Mem’l Hosps. Ass’n, 239 F.3d 1128,
                         DARK v. CURRY COUNTY                            7463
1139-40 (9th Cir. 2001).3 The County does not argue that
Dark’s “misconduct” resulted from other than his disability.4
Thus, the Board’s explanation, as a matter of law, fails to
qualify as a legitimate, nondiscriminatory explanation for
Dark’s discharge.

                                      3

   Even if the Board’s explanation were legitimate and non-
discriminatory, we must still must consider it in light of the
ADA’s standard of causation.

   [7] As noted, the County urges us to credit only the ratio-
nale provided by the Board of Commissioners, which was that
the Road Department terminated Dark because of his “mis-
conduct.” But the ADA does not require that a discriminatory
impetus have been the only motive for an adverse employ-
ment action. See Head v. Glacier Northwest Inc., 413 F.3d
1053, 1065 (9th Cir. 2005); Baird ex rel. Baird v. Rose, 192
F.3d 462, 469 (4th Cir. 1999); Foster v. Arthur Andersen,
  3
   One of those exceptions is the ADA’s explicit authorization for dis-
charge on the basis of alcoholism and illegal drug use, 42 U.S.C.
§ 12114(c)(4), and the Humphrey court, in fact, distinguished Collings on
that basis. Id. at 1139 n.18. Clearly that exception is inapplicable here.
   In Newland v. Dalton, 81 F.3d 904 (9th Cir. 1996), we suggested that
an additional exception might apply in the case of “egregious and criminal
conduct” regardless of whether the disability is alcohol- or drug-related.
See id. at 906 (“Attempting to fire a weapon at individuals is the kind of
egregious and criminal conduct which employees are responsible for
regardless of any disability.”). Again, clearly that exception is inapplicable
here.
   4
     The County does appear to argue that Dark’s misconduct, if not result-
ing from his disability, stemmed from his failure to take proper precau-
tions in light of his disability. But an employer could just as easily say that
excessive absenteeism was caused by an employee’s failure to arrive at
work regardless of his migraine headaches, see Kimbro v. Atlantic Rich-
field Co., 889 F.2d 869, 875 (9th Cir. 1990), or regardless of his obsessive
compulsive disorder, see Humphrey, 239 F.3d at 1140. Thus, we think that
the case law does not sustain this distinction.
7464                DARK v. CURRY COUNTY
LLP, 168 F.3d 1029, 1033-34 (7th Cir. 1999); McNely v.
Ocala Star-Banner Corp., 99 F.3d 1068, 1076 (11th Cir.
1996). Rather, “the ADA outlaws adverse employment deci-
sions motivated, even in part, by animus based on a plaintiff’s
disability or request for an accommodation—a motivating
factor standard.” Head, 413 F.3d at 1065 (emphases added).

   [8] Causation is a factual inquiry, and we are satisfied that
there is record evidence sufficient that a jury could reasonably
find that Dark was terminated for an impermissible reason. In
addition to the April 17, 2002, termination letter, we consider
relevant the documentation Dark provided, in an affidavit
dated September 6, 2004, of six separate accidents for which
other Road Department workers went undisciplined. See Col-
lings, 63 F.3d at 834. Such evidence gives rise to a genuine
issue of material fact as to whether Dark’s disability was a
motivating factor for his termination.

                               4

  [9] Even if the County had cleared each of the foregoing
hurdles, summary judgment is also inappropriate if Dark has
shown, by “specific, substantial evidence,” that the Board’s
explanation was mere pretext. See id. at 834. Dark must have
availed himself of

    “the opportunity to demonstrate that the proffered
    reason was not the true reason for the employment
    decision. This burden now merges with the ultimate
    burden of persuading the court that [he] has been the
    victim of intentional discrimination. [He] may suc-
    ceed in this either directly by persuading the court
    that a discriminatory reason more likely motivated
    the employer or indirectly by showing that the
    employer’s proffered explanation is unworthy of cre-
    dence.”

Snead, 237 F.3d at 1093-94 (quoting Texas Dept. of Commu-
nity Affairs v. Burdine, 450 U.S. 248, 256 (1981)).
                    DARK v. CURRY COUNTY                      7465
   [10] The summary judgment record is replete with evidence
suggesting that “misconduct” was a pretext for discrimination
on the basis of disability. First, Dark was not immediately ter-
minated after the January 15, 2002, accident, but rather was
subjected to a medical examination to determine his fitness
for the position. The report generated was entitled, “Fitness to
Work Evaluation Report.” As Dark aptly stated, the County
“did not need a doctor’s opinion to assess whether Plaintiff
had engaged in misconduct.” The record also provides direct
evidence of the County’s motivation for seeking this examina-
tion. The April 17, 2002, termination letter stated, “Following
your on the job seizure on 1/15/02, the County had sufficient
concerns regarding your medical condition to request an
independent Neurologist to evaluate you.” (Emphasis added.)

  [11] Second, the documents explaining Dark’s termination
support an argument for pretext. The letter placing Dark on
administrative leave indicates that the County was concerned
more with Dark’s general condition than the incident of Janu-
ary 15, 2002:

    As you can see, [Dr. Melson] has concluded that you
    cannot perform the essential functions and duties of
    your position of Maintenance and Construction
    Worker III. . . . In addition, allowing you to continue
    working in your current job for Curry County could
    impose a direct threat to the safety and lives of your
    fellow employees and other members of the public.

As already discussed, the termination letter also constitutes
substantial evidence suggesting that the “misconduct” ratio-
nale is pretext. In addition, the County itself added to the
summary judgment record other direct evidence of disability
discrimination. In Roadmaster Crumley’s affidavit of August
10, 2004, he states:

    A Maintenance and Construction Worker III spends
    approximately 65% of his time operating and driving
    heavy equipment. . . .
7466                DARK v. CURRY COUNTY
    The potential for harm is significant if the worker
    suffers a seizure while operating heavy machinery
    on public roads. Not only could the plaintiff himself
    be hurt by an accident, but also his coworkers or the
    public could be injured, even killed, if the plaintiff
    had a seizure while driving a truck or heavy
    machinery.

(Emphases added.) Crumley’s statements are forward-
looking; they exhibit a concern with Dark’s future ability,
given his epileptic condition, to perform safely the essential
functions of his job. Given the ADA’s standard of causation
and a plaintiff’s opportunity to show pretext, it is clear that a
rationale developed ex post by a reviewing body cannot wipe
away the original discriminatory justification for an employ-
ee’s termination. See, e.g., Hernandez v. Hughes Missile Sys-
tems Co., 362 F.3d 564, 569 (9th Cir. 2004) (“From the fact
that [the employer] has provided conflicting explanations of
its conduct, a jury could reasonably conclude that its most
recent explanation was pretextual.” (citations omitted)).

   [12] Third, Dark’s showing of pretext is bolstered by com-
parative evidence. As already noted, the record includes docu-
mentation of similar accidents for which other workers went
undisciplined. In response, the County lists several prior inci-
dents in which Dark was involved but was not disciplined. Its
point, we gather, is that Dark was treated no differently than
other employees—the County apparently foregoes discipline
for most accidents. And yet in the same breath, in its brief the
County unwittingly explains how a reasonable jury could con-
clude that this evidence actually cuts in Dark’s favor:

    The accidents involving other employees were not
    seizure-related, and did not give rise to conclusions
    that the employees were unfit for duty. Similarly, the
    plaintiff’s prior accidents did not result in discipline.
    It was not until an accident occurred that was caused
                    DARK v. CURRY COUNTY                      7467
    by a seizure, that the plaintiff’s fitness for duty was
    called into question.

In other words, the County concedes that this accident was
special because it involved Dark’s disability.

   [13] For all of the foregoing reasons, we must conclude that
the County’s evidence of a legitimate, nondiscriminatory
motive does not, standing alone, entitle it to summary judg-
ment.

                              B

   Dark next contends that there is a genuine issue of fact as
to whether he was qualified.

   [14] The ADA defines a “qualified individual” as an indi-
vidual “with a disability who, with or without reasonable
accommodation, can perform the essential functions of the
employment position that such individual holds or desires.”
42 U.S.C. § 12111(8) (emphasis added). Dark bears the bur-
den of proving that he is “qualified.” Hutton v. Elf Atochem
North America, Inc., 273 F.3d 884, 892 (9th Cir. 2001). We
must consider whether Dark can perform the job’s essential
functions without reasonable accommodation, and then, if he
cannot, whether he can do so with reasonable accommoda-
tion. See Kaplan v. City of North Las Vegas, 323 F.3d 1226,
1231 (9th Cir. 2003).

                              1

   The term “essential functions” refers to the “fundamental
job duties of the employment position the individual with a
disability holds or desires.” It does not “include the marginal
functions of the position.” 29 C.F.R. § 1630.2(n)(1). A job
function may be considered “essential” for various reasons.
See id. § 1630.2(n)(2)(i)—(iii). The statute provides that
“consideration shall be given to the employer’s judgment as
7468                DARK v. CURRY COUNTY
to what functions of the job are essential, and if an employer
has prepared a written description before advertising or inter-
viewing applicants for the job, this description shall be con-
sidered evidence of the essential functions of the job.” 42
U.S.C. § 12111(8); see also 29 C.F.R. § 1630.2(n)(3) (requir-
ing consideration of the amount of time spent performing the
function).

   Here, the County, in a September 1995 document entitled
“Job Description,” lists the “essential duties” of Dark’s posi-
tion as follows:

    Operates grader, dozer, excavator, asphalt distribu-
    tor, chip spreader, 18-wheel self-loading low boy
    and ditchmaster.

    Operates dump trucks, front-wheel loaders, brush
    cutters, rollers, backhoe, water tankers and truck
    mounted snow plows.

    Performs minor blasting for road maintenance proj-
    ects. Includes blasting rocks and opening plugged
    culverts.

    Performs manual labor associated with building
    fences, cleaning culverts, traffic control, pot hole
    patching, bridge repair, tree trimming, brush cuffing,
    etc.

    Maintains equipment by lubricating and making
    minor repairs.

    Trains employees in lower classifications in the
    operation of heavy equipment.

The document also states that one of the aspects that “distin-
guishe[s the position] from lower classifications . . . [is] the
emphasis on the operation of heavy equipment.” This is valid
                    DARK v. CURRY COUNTY                  7469
evidence of the essential functions of Dark’s position with the
Road Department.

   To prove Dark is unqualified, the County points to the vari-
ous heavy machines and vehicles that Dark would be required
to operate and around which he would be required to work.
It contends that an employee in Dark’s former position would
spend approximately 65% of his time operating such heavy
equipment.

   Dark does not contest the County’s judgment that the oper-
ation of heavy machinery is an essential function of the posi-
tion. Instead, Dark insists that he is indeed qualified to
perform such function. He points out that he has suffered only
one on-the-job epileptic episode during more than 16 years
with the Road Department. Moreover, he says, it was only a
change in his medication that caused the January 15, 2002,
seizure, and two physicians now recommend that Dark return
to work “with minimal or no restrictions.” Dark, in sum,
rejects Dr. Melson’s findings and claims that his seizures are
“again under control.”

   Had Dark’s treating physicians opined that Dark was fit to
operate heavy machinery at the time of his firing, this perhaps
would have given rise to a genuine issue of material fact as
to his qualifications without reasonable accommodation. See,
e.g., Fredenburg v. Contra Costa County Dept. of Health
Servs., 172 F.3d 1176, 1179 (9th Cir. 1999). But the physi-
cians actually recommended Dark’s return to work following
a period of observation during which he could adjust to the
change in his medication. Dark provides no evidence that his
seizures were under control at the time of his termination.

                              2

  [15] Such dearth of evidence leads to the question of
whether Dark was qualified with reasonable accommodation.
The ADA’s definition of discrimination includes “not making
7470                   DARK v. CURRY COUNTY
reasonable accommodations to the known physical or mental
limitations of an otherwise qualified individual with a disabil-
ity . . . unless such covered entity can demonstrate that the
accommodation would impose an undue hardship on the oper-
ation of the business.” 42 U.S.C. § 12112(b)(5)(A); accord
Morton v. United Parcel Serv., Inc., 272 F.3d 1249, 1252 (9th
Cir. 2001).5

                                   a

   Dark has the burden of showing the existence of a reason-
able accommodation that would have enabled him to perform
the essential functions of an available job. See Zukle v.
Regents of University of California, 166 F.3d 1041, 1046 (9th
Cir. 1999) (citation omitted). To avoid summary judgment,
however, Dark “need only show that an ‘accommodation’
seems reasonable on its face, i.e., ordinarily or in the run of
cases.” U.S. Airways, Inc. v. Barnett, 535 U.S. 391, 401-02
(2002) (emphasis added).

   [16] In addition, our cases make clear that the County bore
an affirmative obligation to engage in an interactive process
in order to identify, if possible, a reasonable accommodation
that would permit Dark to retain his employment. See Allen
v. Pacific Bell, 348 F.3d 1113, 1115 (9th Cir. 2003) (per
curiam) (citing Humphrey, 239 F.3d at 1137-39); Morton, 272
F.3d at 1256 (explaining that summary judgement is available
only where there is no genuine dispute that the employer has
engaged in the interactive process in good faith); Nunes, 164
F.3d at 1248-49 (reversing summary judgment because, inter
alia, “the record contains no evidence that [the employer]
considered any at-work accommodations to reduce the risks
it feared” (citation omitted)); see also 29 C.F.R.
§ 1630.2(o)(3) (“To determine the appropriate reasonable
accommodation it may be necessary for the covered entity to
  5
   The County does not argue on appeal that any of the accommodations
proposed by Dark would have presented an undue hardship to its business.
                    DARK v. CURRY COUNTY                  7471
initiate an informal, interactive process with the qualified
individual with a disability in need of the accommodation.”).
Because the County did not engage in any such process, sum-
mary judgment is available only if a reasonable finder of fact
must conclude that “there would in any event have been no
reasonable accommodation available.” Morton, 272 F.3d at
1256 (citation omitted).

                              b

   Here, the record indicates that Dark requested accommoda-
tion through either (1) a temporary change in his duties; (2)
reassignment to a new position; or (3) the use of accumulated
sick leave or medical leave without pay.

   Dark’s accommodation proposals are based on his argu-
ment that his uncontrolled epilepsy was temporary. Dark
argues—with the concurrence of his treating physicians—that
he could safely resume all functions of his job upon complet-
ing the transition to his new medication. Though Dr. Melson,
the County’s physician, doubted Dark’s overall fitness, he
also acknowledged the relevance of Dark’s “medication
adjustments.” At the least, Dark has raised a genuine issue of
material fact as to his qualifications post-adjustment. In this
light, we consider whether a reasonable juror could find that
any of the accommodations proposed by Dark were reason-
able and available.

                               i

   [17] Regulations under the ADA provide that “job restruc-
turing” may be a “reasonable accommodation” required of the
employer. 29 C.F.R. § 1630.2(o)(2)(ii). Dark argues that the
transport of heavy machinery consumed only two to three per-
cent of Dark’s work time, and thus there is a genuine issue of
fact as to whether this was an essential function. For the 40
days during which Dark’s commercial driver’s license was
suspended, he argues, this function could have been reallo-
7472                     DARK v. CURRY COUNTY
cated to another employee. The County, however, considers
this argument a red herring; whether Dark should be made to
drive on the public roads is beside the point when the job’s
essential function is the operation of heavy equipment, occu-
pying 65% of total work time.

   [18] The ADA does not require an employer to exempt an
employee from performing essential functions or to reallocate
essential functions to other employees. See 29 C.F.R. Part
1630, App. (“An employer or other covered entity may
restructure a job by reallocating or redistributing nonessential,
marginal job functions.”); Phelps v. Optima Health, Inc., 251
F.3d 21, 26 (1st Cir. 2001). The County thus need not restruc-
ture Dark’s position by exempting him from the essential duty
of operating heavy machinery. Dark has not shown job
restructuring was an available option.

                                      ii

   [19] Then there is the possibility of reassignment. Dark is
a qualified individual under the ADA if he can “perform the
essential functions of a reassignment position, with or without
reasonable accommodation, even if [he] cannot perform the
essential functions of the current position.” Hutton, 273 F.3d
at 892; see also 42 U.S.C. § 12111(9) (noting that reasonable
accommodation may include reassignment to a vacant posi-
tion).

   As noted, Dark offered the possibility of “[r]eassignment to
a vacant position, either temporary or permanent,” and alleges
that the “evidence shows [that] there were a number of open
positions for which [he] was qualified around the time of his
discharge.”6 The County does not reject the possibility of
  6
    Dark suggests he could have been reassigned to “weed control, flag-
ging, clerical, mechanic, data entry, reception, surveyor assistant, building
maintenance, and sign making.” As to Dark’s qualifications for these posi-
tions, the record indicates that his only limitation pertained to the possibil-
ity of injury should he become unconscious. Save flagging, there is no
such danger inherent in any of the proposed reassignments.
                       DARK v. CURRY COUNTY                        7473
reassignment, but merely points out that the affidavit serving
as Dark’s evidence for the availability of reassignment states
only that certain positions “have become available” since his
termination, not that they were available at that time.

   [20] Dark’s response is to cite two Tenth Circuit cases,
Smith v. Midland Brake, Inc., 180 F.3d 1154 (10th Cir. 1999),
and Boykin v. ATC/Vancom of Colorado, L.P., 247 F.3d 1061
(10th Cir. 2001). These cases hold that vacant positions to
which a disabled employee may be reassigned include those
“that the employer reasonably anticipates will become vacant
in the fairly immediate future.” Midland Brake, 180 F.3d at
1175 (citation omitted).

   [21] The proposition Dark advances is consistent with our
previous holding that “the duty to accommodate is a continu-
ing duty that is not exhausted by one effort.” Humphrey, 239
F.3d at 1138. It is also contemplated within the EEOC guide-
lines. See 29 C.F.R. Part 1630, App. (advising that reassign-
ment is reasonable “if the position is vacant within a
reasonable amount of time,” which “should be determined in
light of the totality of the circumstances”). We adopt the
Tenth Circuit’s rule: in considering reassignment as a reason-
able accommodation, an employer must consider not only
those contemporaneously available positions but also those
that will become available within a reasonable period. There-
fore, we conclude that there is a genuine issue of material fact
as to whether Dark could have been accommodated through
reassignment.7
  7
   Dark does not specify when these jobs became available, except that
they became available since his termination—sometime between April 17,
2002, and September 6, 2004 (the date of his affidavit). In at least one
prior case, we have not required any greater specificity. See McGregor v.
Nat’l R.R. Passenger Corp., 187 F.3d 1113, 1115 (9th Cir. 1999) (“But
Amtrak’s own expert stated that in 1995 and 1996 there were twelve
‘appropriate openings’ for which McGregor was qualified despite her dis-
ability.”).
7474                    DARK v. CURRY COUNTY
                                     iii

   Finally, Dark argues that the County could have reasonably
accommodated his disability by allowing his use of accumu-
lated sick leave or unpaid medical leave. He claims to have
offered the use of his 712 hours (89 days) of accumulated sick
leave “until the seizure issue could be resolved” by the adjust-
ment of his medication levels. On appeal, the County’s
response is simply to assert that the ADA does not require
their agreement to this proposal.

   [22] In Nunes, we held that “[u]npaid medical leave may be
a reasonable accommodation under the ADA. . . . Even an
extended medical leave, or an extension of an existing leave
period, may be a reasonable accommodation if it does not
pose an undue hardship on the employer.” 164 F.3d at 1247;
see also 29 C.F.R. Part 1630, App. (stating that a reasonable
accommodation “could include permitting the use of accrued
paid leave or providing additional unpaid leave for necessary
treatment”); Humphrey, 239 F.3d at 1135-36 (holding that an
employee need not show that the proposed medical leave is
“certain or even likely to be successful” (citing Kimbro, 889
F.2d at 879)).8

   [23] Although recovery time of unspecified duration may
not be a reasonable accommodation (primarily where the
employee will not be able to return to his former position and
cannot state when and under what conditions he could return
to work at all), see Taylor v. Pepsi-Cola Co., 196 F.3d 1106
(10th Cir. 1999), the County was obligated to consider this
  8
    The facts of Nunes are a significant parallel to those here: an otherwise
satisfactory employee suffered fainting spells on the job, and the employee
sought a leave of absence in order to gain control over the condition by
learning stress reduction techniques to control her symptoms. See 164 F.3d
at 1245-47; see also Kimbro, 889 F.2d at 879 (holding that an employee
who suffered from migraine episodes was justified in requesting a tempo-
rary leave of absence as an accommodation for his disability where the
leave would have allowed his doctor to formulate an effective treatment).
                        DARK v. CURRY COUNTY                          7475
option under the particular circumstances of Dark’s case. As
such, there remains a genuine issue of material fact as to
whether Dark could reasonably have been accommodated by
his request for leave sufficient to permit his transition to new
medication.9
  9
    The County objects to this entire line of analysis, arguing that accom-
modation of Dark would be per se unreasonable. It argues that “[i]f an
employee does not control his disability and fails to meet the employer’s
legitimate job expectations, the employer may lawfully terminate the
employee’s employment.” For this proposition, the County cites Siefken v.
Village of Arlington Heights, 65 F.3d 664 (7th Cir. 1995), in which a
municipality permissibly terminated a police officer’s employment
because he failed to control his diabetes, and Hill v. Kansas City Area
Transp. Auth., 181 F.3d 891 (8th Cir. 1999), in which a municipality fired
a bus driver who fell asleep twice on the job due to a combination of med-
ications she was taking to control hypertension.
   We think that those cases are distinguishable. Hill requested, as an
accommodation, “a drug screening that would have identified a combina-
tion of pain and hypertension medications that would not cause drowsi-
ness.” The court considered this request unreasonable because it “was not
within her employer’s control. . . . [The employer] controlled Hill’s work
conditions, but it was not her doctor or pharmacist.” Id. Dark, in contrast,
requests accommodations that are very much within the County’s control,
e.g., reassignment or medical leave. In the same vein, Dark, unlike Sief-
ken, actually needs an accommodation and requests a change in the ordi-
nary terms and conditions of his work—not simply a “second chance” to
change his own behavior. See 65 F.3d at 666-67. Moreover, Dark, unlike
Hill, did not “ignore[ ] the problem until [his] work performance war-
ranted discharge.” Hill had repeated work attendance problems due to her
oversleeping and was twice found asleep on her bus. Id. at 893. Dark sim-
ply encountered a single work-related episode due to a temporary change
in his medication.
   In any case, Nunes demonstrates that our court has not taken an
approach as unforgiving as that exhibited in these cases from the Seventh
and Eight Circuits. See 164 F.3d at 1245-47; see also Humphrey, 239 F.3d
at 1137 (“It would be inconsistent with the purposes of the ADA to permit
an employer to deny an otherwise reasonable accommodation because of
past disciplinary action taken due to the disability sought to be accommo-
dated.”). We therefore reject the County’s argument.
7476                DARK v. CURRY COUNTY
                              3

  [24] We are satisfied that there remains a genuine issue of
material fact as to whether Dark was qualified with reason-
able accommodation.

                              C

   [25] Finally, Dark contends that there is a genuine issue of
material fact as to whether he poses a “direct threat” to the
safety of others. Under the ADA, an employer is entitled to
defend the adverse employment action on the ground that “an
individual [poses] a direct threat to the health or safety of
other individuals in the workplace.” 42 U.S.C. § 12113(b).

   For purposes of this summary judgment motion, it matters
not whether we consider the County’s asserted defense under
the rubric of “direct threat” or “business necessity.” See gen-
erally Morton, 272 F.3d at 1258-61 (citations omitted) (distin-
guishing the two defenses and explaining the scope of each).
We need only point out that both defenses incorporate a
requirement that the qualification standards be incapable of
modification through a reasonable accommodation that would
permit the disabled employee to meet those standards. See 42
U.S.C. § 12113(a); Morton, 272 F.3d at 1262-63; Hutton, 273
F.3d at 893.

   [26] Thus, we must conclude that the County’s defense suf-
fers from the very same defect that foreclosed summary judg-
ment on the “qualified individual” issue. See supra Part II.B.
As we have already determined, there remains a genuine
question of material fact as to whether a reasonable
accommodation—such as temporary reassignment or the use
of medical leave—could have eliminated the need for applica-
tion of the “seizure-free” requirement resulting in Dark’s ter-
mination. The County has not met its burden and is therefore
not entitled to the defense on summary judgment.
                    DARK v. CURRY COUNTY                   7477
                              III

   Whatever the ultimate success of Dark’s ADA claim on the
merits, we conclude that he is entitled to a jury trial and that
the County is not entitled to summary judgment.

  REVERSED and REMANDED.